Citation Nr: 9905340	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for the residuals of a fracture of the left fifth metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1948 to 
March 1954 and from February 1959 to February 1960.
This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1994 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a compensable rating for 
the residuals of a fracture of the left fifth metatarsal.

This matter was before the Board in March 1997, at which time 
it was remanded to the RO for additional development.  The 
case has since been returned to the Board for final appellate 
action.


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the left fifth metatarsal are not productive of more than 
slight symptoms or functional limitation.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for residuals of a fracture of the left fifth metatarsal have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service military medical records, VA physical 
examinations, VA radiology reports, various private medical 
records, and the veteran's written statements.  Further, the 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

The service medical records show that the veteran sustained a 
left foot injury in February 1953 when he tripped over home 
plate while playing baseball.  An X-ray examination at that 
time revealed a fracture of the left 5th metatarsal.  
Pursuant to a May 1961 rating decision, the veteran was 
granted service connection for a fracture of the left fifth 
metatarsal and assigned a noncompensable disability rating.  
This noncompensable disability rating has remained in effect 
ever since.

A February 1995 VA examination report recounted the veteran's 
complaints of constant pain, along with throbbing, aching, 
and swelling in his left foot.  The examiner observed the 
veteran to have a normal gait, although he had some 
difficulty walking on his toes and tended to favor his right 
foot rather than his left foot.  There was no gross deformity 
seen and the left fifth metatarsal was noted to be normal to 
palpation.  The diagnoses were as follows: residuals of 
fracture of the left fifth metatarsal; slight sagging of both 
longitudinal arches; flattening of both transverse arches; 
and an asymptomatic bunion on both feet. 

A February 1995 VA radiology report of the veteran's left 
foot noted hammer toe deformities of the second through fifth 
digits, hallux valgus and a bunion, possible gouty arthritis, 
and an old healed fracture of the fifth metatarsal bone.
An undated hand written note prepared by John F. Munroe, 
M.D., stated that the veteran had arthritis in his left foot.  

A February 1998 VA radiology report of the left foot revealed 
an old fracture deformity of the fifth metatarsal and hammer 
toe deformity of the fifth toe.  The impression was 
"[p]robable degenerative joint disease with associated 
hallux valgus deformity at the first MP joint.  Superimposed 
gout could also have this appearance... "

A February 1998 VA examination report recited the veteran's 
complaints of recurrent pain over the lateral aspect of the 
left foot that was aggravated by walking.  Objectively, the 
veteran was ambulatory without limp and with full weight 
bearing on left foot.  The lateral aspect of the left foot 
had a normal contour and there was tenderness to palpation of 
the left fourth and fifth metatarsal shafts according to the 
veteran's history.  The left great toe exhibited a hallux 
valgus deformity.  Full range of motion was observed for the 
left subtalar midtarsal region of the left foot and of the 
left talotibial joint without measurable increased 
circumference of the left ankle.  The diagnoses were hallux 
vulgas deformity left great toe with bunion formation, and 
residual pain of the lateral aspect of the left foot 
following a healed fracture of the left fifth metatarsal by 
history.  The examiner further opined that there was no 
evidence of incoordination of movement, weakened movement, or 
excessive fatigability or pain upon active or passive 
movement of the left foot and ankle.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1997).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides the guidelines 
for evaluating "[f]oot injuries, other."  Under this 
regulation, a 30 percent disability rating is warranted for 
"severe" foot injuries, a 20 percent disability rating is 
appropriate if such foot injuries are "moderately severe," 
and 10 percent disability rating is appropriate for 
"moderate" foot injuries.  

After reviewing the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected old fracture of the left 5th metatarsal have not 
been met.  The Board notes that, while the veteran complained 
of recurrent pain over the lateral aspect of his left foot, 
particularly with walking, when he underwent the most recent 
VA compensation examination in February 1998, he was 
objectively found to be ambulatory without limp and with full 
weight bearing on left foot.  There was some tenderness to 
palpation of the left fourth and fifth metatarsal shafts 
according to the veteran's history, but full range of motion 
was observed for the left subtalar midtarsal region of the 
left foot and of the left talotibial joint without measurable 
increased circumference of the left ankle.  The only 
pertinent diagnosis was residual pain of the lateral aspect 
of the left foot following a healed fracture of the left 
fifth metatarsal by history.  The examiner  opined that there 
was no evidence of incoordination of movement, weakened 
movement, or excessive fatigability or pain upon active or 
passive movement of the left foot and ankle.  Thus, the most 
recent VA examination report noted the veteran had full range 
of motion of the left foot and ankle, and exhibited no 
incoordination of movement, weakened movement, excessive 
fatigability, or pain upon active or passive movement of the 
left foot and ankle.  In the absence of any limitation of 
motion, instability, or other objective evidence of 
functional impairment of the left foot due to the fracture of 
the left 5th metatarsal, the Board is unable to conclude that 
the degree of disability is more than slight so as to support 
a compensable rating under 38 C.F.R. § 4.71a, Code 5284.  

The Board also finds it significant that the medical evidence 
shows that the veteran suffers from various other disorders 
of the left foot that are unrelated to his left fifth 
metatarsal injury, such as hammer toes, hallux valgus, and 
degenerative arthritis affecting parts of the foot other than 
the left fifth metatarsal.  The veteran also has a history of 
gout.  It is also pertinent to note that the it is apparent 
from the record that the decades old fracture of the left 
fifth metatarsal healed satisfactorily without any residual 
bony deformity.  The Board has also considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283, but finds this regulation 
inapplicable because there is no evidence of malunion or 
nonunion of tarsal or metatarsal bones.
 
As to the question of arthritis, the United States Court of 
Veterans Appeals (Court) has stated that when read together, 
38 C.F.R. §§ 4.59 and Part 4, Diagnostic Code 5003, state 
that "painful motion of a major joint...caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint...even though there is 
no actual limitation of motion."  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  However, only the left 5th 
metatarsal is service-connected here; the veteran's 
disability does not involve a major joint, nor does it 
involve a group of minor joints. Moreover, the most recent X-
ray examination of the left foot in March 1998 showed 
probable degenerative joint disease with associated hallux 
valgus deformity at the first metacarpophalangeal joint only.  
Thus, the arthritic changes involve a non-service-connected 
part.  That is, there is no radiographic evidence of 
arthritis involving the bone (5th metatarsal) that was 
fractured in service.  Under these circumstances, a separate 
10 percent rating under 38 C.F.R. § 4.59 and Lichtenfels is 
not warranted. 

Further, the Board finds that while 38 C.F.R. §§ 4.40 and 
4.45 are for consideration, there is no objective evidence of 
excessive fatigability, incoordination on use, weakness, or 
painful motion such that a compensable disability rating is 
warranted under these regulations.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  In fact, the February 1998 VA 
examination report specifically noted that the veteran did 
not exhibit incoordination of movement, weakened movement, 
excessive fatigability, or pain upon active or passive 
movement of the left foot and ankle.  It is also again 
pertinent to point out that the veteran has several non-
service-connected foot disabilities, including hammer toes, 
hallux valgus, and degenerative arthritis of the first 
metacarpophalangeal joint.  In any event, while the veteran 
may experience some localized tenderness and occasional pain 
due to the residuals of a fracture of the left fifth 
metatarsal, there is no clinical indication that his symptoms 
result in any additional functional limitation to a degree 
that would be consistent with more than slight disability.   

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
residuals of a fracture of the left fifth metatarsal has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalizations.  
Therefore, in the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to an increased (compensable) disability rating 
for the residuals of a fracture of a left fifth metatarsal is 
not warranted.






		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

